Citation Nr: 0532150	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  00-18 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to May 6, 1991, 
for the award of special monthly pension (SMP) based on 
housebound (HB) status.  

2.  Entitlement to a compensable rating for bilateral 
conjunctivitis.  

3.  Entitlement to a compensable rating for bilateral 
pterygium.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  The appeal ensued following a 
June 1996 rating decision in which the RO determined that its 
April 1993 rating decision was clearly and unmistakably 
erroneous in failing to restore the veteran's award of a 
permanent and total disability rating for pension purposes as 
of November 9, 1981; restored the award as of that date; and 
denied an effective date prior to May 6, 1991, for the 
veteran's award of special monthly pension at the housebound 
rate.    

Also on appeal are two increased rating issues.  These 
appeals ensued in December 2001 when compensable ratings were 
denied for bilateral conjunctivitis and bilateral pterygium.  


FINDINGS OF FACT

1.  The evidence does not establish that the veteran was 
housebound prior to May 6, 1991.  

2.  It is not shown that the veteran's bilateral 
conjunctivitis is active.  

3.  The veteran's bilateral acuity is reported as 20/20 (far 
corrected) for both eyes, and that his recurrent pterygium 
did not result in vision loss.  




CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier 
than May 6, 1991, for special monthly pension based on 
housebound status.  38 U.S.C.A. §§ 1502, 1521, 5110 (West 
2002); 38 C.F.R. §§ 3.351, 3.353, 3.400(o)(q)(1)(i) (2005).  

2.  The criteria for an increased (compensable) rating for 
bilateral conjunctivitis have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.84a, Diagnostic Code (DC) 6018 (2005).  

3.  The criteria for an increased (compensable) rating for 
bilateral pterygium have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.84a, DC 
6034 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

As to the issue regarding an earlier effective date, VA 
satisfied this duty by means of VCAA letters to the veteran 
from the RO dated in September 2001 and April 2003, as well 
as by the discussions in the rating decisions, statement of 
the case (SOC), and multiple supplemental statements of the 
case (SSOCs).  By means of these documents, the veteran was 
told of the reasons for the denial of his claim, of his and 
VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  In 
addition to providing the VCAA laws and regulations, 
additional documents of record, to include the rating 
decisions of record, the SOC and SSOCs have included a 
summary of the evidence, all other applicable law and 
regulations, and a discussion of the facts of the case.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the claims were initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran VCAA letters in 2001 and 2003 which included the VCAA 
laws and regulations.  A VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  However, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  After receipt of the 
content-complying letters, this claim was readjudicated based 
upon all the evidence of record as evidenced by SSOCs in 
April 2003 and July 2004.  There is no indication that the 
disposition of his claim would not have been different had he 
received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

As to the claims for increased ratings, the discussions in 
the rating decision, SOC, and SSOC have informed the claimant 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board notes here that 
the VCAA letter was sent to the veteran in September 2001, 
prior to the denial of compensable ratings for bilateral 
conjunctivitis and bilateral pterygium in December 2001.  
Moreover, the June 2002 SOC also specifically advised him as 
to what evidence the RO had in its possession and what 
evidence was still needed.  Specifically, these documents 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

As to all issued before the Board, there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
service medical records, post service private and VA medical 
records, and statements from the veteran.  VA made all 
reasonable efforts to assist the claimant in the development 
of the claim and notified the veteran of the information and 
evidence necessary to substantiate the claims.  There is no 
indication of any relevant records that the RO failed to 
obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  The evidence of record is sufficient to make a 
decision without obtaining additional VA examinations in this 
case.  Numerous examination reports are already of record 
pertaining to the eyes, and the evidence is sufficient to 
make a decision regarding the earlier effective claim.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues before the Board is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Earlier Effective Date

In the case of a veteran entitled to pension who does not 
qualify for increased pension based on need of regular aid 
and attendance, an increase in the rate of pension is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirement 
for this increase in pension will be considered to have been 
met where, in addition to having a single permanent 
disability rated as 100 percent under regular scheduler 
evaluation, without resort to individual unemployability, the 
veteran:

(1) Has an additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or

(2) Is permanently housebound by reason of disability or 
disabilities.  Housebound means substantially confined to his 
dwelling and the immediate premises.

38 U.S.C.A. §§ 1502(c), 1521(e) (West 2002); 38 C.F.R. § 
3.351(d) (2005).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later (emphasis added).  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2005).

The general rule for claims for increase is that the award is 
effective the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(l) (2005).  A claim for housebound benefits is a 
claim for additional benefits payable in a specific 
circumstances to an individual entitled to, in this case, 
nonservice-connected pension.  The Board also considered the 
provisions of 38 C.F.R. § 3.401, which specifically addresses 
housebound (and aid and attendance) benefits as follows, "(1) 
Except as provided in Sec. 3.400(o)(2) [which applies only to 
compensation and is not applicable to this pension claim], 
the date of receipt of claim or date entitlement arose, 
whichever is later.  However, when an award of pension or 
compensation based on an original or reopened claim is 
effective for a period prior to the date of receipt of the 
claim, any additional pension or compensation payable by 
reason of need for aid and attendance or housebound status 
shall also be awarded for any part of the award's retroactive 
period for which entitlement to the additional benefit is 
established.  38 C.F.R. § 3.401(a)(2005).

Under this provision, the effective date for an award of 
pension benefits based on housebound status is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  The remaining portion of this regulation is 
applicable only if there has been a retroactive award of the 
basic pension benefits.  Such is the case here.  This part of 
the regulation provides for an earlier effective date of 
additional housebound benefits where pension benefits have 
been awarded for any part of the award's retroactive period 
for which entitlement to the additional benefits is 
established.  

In this case, as the veteran's award of a permanent and total 
disability rating for pension purposes was effectuated as of 
a date many years prior to his award of special monthly 
pension at the housebound rate, the Board must consider 
whether he is eligible for housebound benefits for any part 
of the award's retroactive period.  The RO has determined 
that a date earlier than May 5, 1991, is not assignable.  The 
Board agrees.  This is because it is simply not shown that 
the veteran was eligible for special monthly pension benefits 
prior that date.  

Review of the claims file reflects that the veteran's 
disability pension benefits were terminated effective 
November 9, 1981, based on findings recorded on rating 
decision of July 11, 1983.  The veteran was notified of this 
decision in July 1983.  He submitted a notice of disagreement 
to include a private physician's March 1984 statement 
indicating that the veteran was still under this care due to 
the residuals of an automobile accident for which he remained 
too disabled to work.  It is noted that no appeal or 
adjudicating action was taken upon receipt of this evidence.  

The veteran submitted a letter on May 6, 1991, inquiring 
about his disability pension benefits.  Based on evidence 
subsequently obtained, to include the findings made at a VA 
examination in August 1992, disability pension benefits were 
granted by rating decision in April 1993, effective May 6, 
1991, the date of the veteran's inquiry.  This appeal ensued 
following a June 1996 rating decision which determined that 
the April 1993 rating was clearly and unmistakably erroneous 
in not granting benefits retroactive to November 9, 1981, 
pursuant to the provisions of 38 C.F.R. § 3.400(q)(1)(i) 
regarding earlier effective dates and new and material 
evidence other than service records received within appeal 
period or prior to appellate decision.  The April 1993 rating 
contained clear and unmistakable error in that the veteran's 
appeal had been active since 1981 because no action was taken 
with his notice of disagreement received in May 1984.  

The June 1996 rating decision restored disability pension 
benefits from November 9, 1981.  However, the RO stated that 
the special monthly pension would remain effective from May 
6, 1991, since the benefit was granted based on VA 
examination conducted on August 17, 1992, which was not part 
of the issue initially appealed.  The veteran submitted a 
notice of disagreement with this aspect of the decision.  
Specifically, it is his contention that the record supports 
the assignment of November 9, 1981, as the effective date for 
the award of special monthly pension at the housebound rate.  

As pointed out in the Board's remand decision in July 2001, 
the SOC that was issued to the veteran in 2000 was in error.  
The RO mistakenly labeled the issue as one regarding special 
monthly based on the need for aid and attendance rather than 
at the housebound rate.  The issue was remanded for 
additional development, to include readjudication of the 
claim of entitlement to an effective date prior to May 6, 
1991, for the award of special monthly pension at the 
housebound rate.  It was also pointed out in the Board's 
remand that 38 C.F.R. § 3.401 regarding the assignment of 
effective dates for awards of special monthly pension at the 
housebound rate had not been addressed.  On remand, the RO 
was to discuss its applicability to the current claim.  The 
claims were subsequently denied by the RO in 2003 and 2004, 
and the case was returned to the Board for the current 
consideration.  

According to the laws and regulations above, in most cases, 
the effective date for claims of this nature will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  In this case, however, as pointed out 
above, the veteran received a retroactive award of the basic 
pension benefits and 38 C.F.R. § 3.401 provides that he may, 
therefore, be awarded for any part of the award's retroactive 
period for which entitlement to the additional benefit (in 
this case, it is SMP based on housebound status)is 
established.  Unfortunately, the evidence does not reveal 
that the veteran met the criteria for housebound status, 
having a single permanent disability rated as 100 percent 
under regular scheduler evaluation in addition to other 
disabilities ratable at 60 percent or more, until psychiatric 
examination in August 1992.  

It is the veteran's contention that his special monthly 
pension at the housebound status should be retroactive to the 
same date as his disability pension benefits in 1981.  He 
contends that his claim for special monthly pension at the 
housebound status was inferred in the November 1981 pension 
claim.  However, the clinical records dated throughout the 
claims file do not reflect that his psychiatric condition 
warranted a 100 percent rating until the August 1992 exam.  
At that time, he was confused, perplexed, and had very poor 
memory.  He had become lost on occasion and had had to 
receive help in order to get home.  Diminished intellectual 
functioning was noted, mostly in areas that required 
concentration, abstraction, elaboration, and retention of 
events.  It was opined that the veteran was unable to handle 
his funds.  These findings reflect that the veteran was 100 
percent disabled and housebound.  

Records dated prior to the 1992 exam do not show that the 
veteran met the criteria for a 100 percent rating for his 
organic brain disorder.  In fact, they do not reflect 
psychiatric treatment for several years prior to the August 
17, 1992 exam, and when seen in the mid 1980s, clinical 
findings were not severe.  He was on medication and reported 
high and low days, but no significant clinical manifestations 
of his post organic brain syndrome were reported.  

Therefore, following the letter of the law, the effective 
date for special monthly pension should be the date of the 
examination.  In this case, it is noted that the RO was 
generous in awarding his claim for housebound status before 
that date.  Specifically, the RO established an effective 
date of May 6, 1991, the date of the veteran's inquiry about 
his pension claim.  No earlier date is assignable based on 
appropriate laws and regulations.  

Increased Ratings for Bilateral Conjunctivitis and Bilateral 
Pterygium

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2005).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

Under 38 C.F.R. § 4.84a, DC 6017, active, chronic, 
trachomatous conjunctivitis is rated for impairment of visual 
acuity, with a minimum 30 percent rating assigned if there is 
active pathology.  A noncompensable rating is assigned when 
healed, if there are no residuals.  Under DC 6018, a 10 
percent rating is warranted for other, active, chronic 
conjunctivitis with objective symptoms.  A noncompensable 
rating is assigned when healed, if there are no residuals.

The veteran's service-connected bilateral pterygium is 
currently evaluated as noncompensable under the provisions of 
38 C.F.R. § 4.84a, DC 6034.  This rating code provides that 
pterygium is rated for loss of vision, if any.  Id.  Field 
loss may be used as a basis to evaluate this disability, as 
well as impairment of visual acuity.  38 C.F.R. §§ 4.76, 
4.76a.

Ratings on account of visual impairment are to be based only 
on examination by specialists.  Such examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with a record of the refraction.  38 
C.F.R. § 4.75.  In rating impairment of visual acuity, the 
best distant vision obtainable after best correction with 
glasses will be the basis of rating, except in cases of 
keratoconus in which contact lenses are medically required.  
Id.

The level of compensation for central visual acuity is 
prescribed in a table that relates the impairment of vision 
in both eyes, with the DC dictated by table.  See 38 C.F.R. § 
4.84a, Table V.  The percentage evaluation for impairment of 
central visual acuity will be found from 38 C.F.R. § 4.84a, 
Table V (2005) by intersecting the horizontal row appropriate 
for the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.

Where vision in one eye is 20/40 and vision in the other eye 
is 20/40, a 0 percent rating is assigned.  38 C.F.R. § 4.84a, 
DC 6079.

Where vision in one eye is 20/50 (or is 20/70, or 20/100) and 
vision in the other eye is 20/40, a 10 percent rating is 
assigned.  38 C.F.R. § 4.84a, DC 6079.

A 20 percent evaluation will be assigned for vision in one 
eye of 20/200 (or 15/200), when corrected visual acuity in 
the other eye is 20/40.  38 C.F.R. § 4.84a, DC 6077.

A 30 percent evaluation corresponds to vision in one eye of 
10/200 (or 5/200, or characterized by blindness, having only 
light perception), when corrected visual acuity in the other 
eye is 20/40.  38 C.F.R. § 4.84a, DCs 6070, 6074, and 6077.

A 40 percent evaluation will be assigned for anatomical loss 
of one eye, when corrected visual acuity in the other eye is 
20/40.  38 C.F.R. § 4.84a, DC 6066.

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) evaluation in every instance in 
which the rating schedule does not provide such an evaluation 
and the requirement for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

A review of the claims file reflects that service connection 
for bilateral conjunctivitis and bilateral pterygium was 
established in a 1968 rating decision.  Both of these 
conditions were rated noncompensable for many years.  In 
support of his claim for compensable ratings for his 
bilateral eye disorders, the veteran submitted VA treatment 
records dated in November and June 2001.  These records show 
that the veteran had a recurrent left eye pterygium.  There 
was no evidence of active conjunctivitis.  A refractive error 
was also noted in 2000.  His vision was corrected to 20/25 
and 20/20.  Subsequently dated VA eye examination in October 
2001 reflects that there was no loss of visual acuity.  The 
veteran's vision was reported as 20/20 (far corrected) in 
both eyes.  The examiner opined that the recurrent pterygium 
did not cause visual loss.  

Subsequently dated treatment records are included in the 
claims file.  However, these documents pertain to treatment 
for other conditions, and no clinical manifestations 
regarding the eyes are noted.  

Considering the medical evidence of record in light of the 
above-noted criteria, the Board finds that compensable 
ratings for service-connected conjunctivitis and pterygium 
are not warranted.  In this case, despite the extensive 
medical documentation of record, evidence related to the eyes 
is minimal.  Active conjunctivitis is not currently shown, 
and in the absence of active disease or current residuals, a 
noncompensable rating must be assigned.  

As for the bilateral pterygium, there simply is no evidence 
of any loss of visual acuity in the eyes that would 
correspond to a compensable rating, under the VA rating 
schedule for visual impairment.  In fact, a VA examiner has 
noted that the veteran's bilateral visual acuity is far 
corrected to 20/20 and expressed an opinion that there is no 
loss of acuity due to recurrent pterygium.  

For all the foregoing reasons, the Board concludes that the 
claims for compensable ratings for bilateral conjunctivitis 
and bilateral pterygium must be denied.  Finally, it is noted 
that the Board has considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Thus, the Board is unable to identify a reasonable 
basis for granting the veteran's claims.  Also considered was 
referral of the case for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1), but the Board finds no 
basis for further action on this question as there are no 
circumstances presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  


ORDER

Entitlement to an effective date prior to May 6, 1991, for 
the award of special monthly pension based on housebound 
status, is denied.  

Entitlement to a compensable rating for bilateral 
conjunctivitis is denied.  

Entitlement to a compensable rating for bilateral pterygium 
is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


